   Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



CITY OF ALMATY, KAZAKHSTAN,
and BTA BANK JSC,

           Plaintiffs,

           v.
                                              No. 15 Civ. 5345 (AJN) (KHP)
MUKHTAR ABLYAZOV, ILYAS
KHRAPUNOV, VIKTOR KHRAPUNOV, and
TRIADOU SPV S.A.,

           Defendants.




THE CITY OF ALMATY AND BTA BANK’S OPPOSITION TO TRIADOU’S MOTION
      TO PRECLUDE EVIDENCE ORIGINATING FROM SMP PARTNERS




                                        BOIES SCHILLER FLEXNER LLP
                                        55 Hudson Yards
                                        New York, New York 10001
                                        Telephone (212)446-2300
                                        Facsimile: (212) 446-2350

                                        Attorneys for Plaintiffs City of Almaty,
                                        Kazakhstan and BTA Bank



                                    i
       Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 2 of 28



                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................. 1

RELEVANT BACKGROUND .................................................................................................... 2

          A.         The Kazakh Entities Did Not Know About SMP Partners Until March 2018. ...... 2

          B.         The SMP Partners Evidence Only Became Non-Cumulative in August 2018. ...... 5

          C.         The Kazakh Entities Pursued Evidence from SMP Partners Diligently. ................ 6

          D.         The Kazakh Entities Finally Obtained, and Produced, the SMP Partners
                     Evidence in Early 2019. .......................................................................................... 7

          E.         The SMP Partners Evidence Directly Contradicts the Core Defense Theory,
                     Demonstrates the Perjury of Defense Witnesses, and Provides Information
                     Critical to the Fact Finder. ...................................................................................... 8

          F.         Triadou’s Counter-Narrative Is Factually Wrong: The Kazakh Entities Did
                     Not Know About SMP Partners in 2017, Produced Everything from SMP
                     Partners, and Did Not Use Kazakh Law Enforcement as a Cat’s Paw. .................. 9

ARGUMENT ............................................................................................................................... 10

I.        The SMP Partners Evidence Should Not Be Precluded Under Rule 37(c)(1). .......... 11

          A.         Legal Standard ...................................................................................................... 11

          B.         The Kazakh Entities Did Not Fail to Produce Discovery. .................................... 12

          C.         Triadou’s Attempts to Charge the Kazakh Entities with Knowledge They Did
                     Not Have, and Control over Documents They Did Not Possess, Should Be
                     Rejected................................................................................................................. 14

          D.         The Kazakh Entities’ Production of Highly Relevant Evidence Obtained
                     After the Close of Discovery Was Substantially Justified and Harmless. ............ 16

II.       In the Alternative, the Court Should Permit the Kazakh Entities to Reopen
          Discovery for the Purposes of Producing the SMP Partners Evidence ..................... 24

III.      At the Very Least, The SMP Partners Evidence May Be Used For Impeachment
          and Relied on by Experts. .............................................................................................. 24

IV.       In the Alternative, the Court Should Hold an Evidentiary Hearing .......................... 25

CONCLUSION ........................................................................................................................... 25




                                                                      ii
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 3 of 28




        The City of Almaty and BTA Bank (together, the “Kazakh Entities” or “Plaintiffs”)

respectfully submit this memorandum of law in opposition to Triadou’s motion to preclude

evidence originating from SMP Partners [ECF No. 1078 ( “Brief” or “Br.”)].

                                PRELIMINARY STATEMENT

        The SMP Partners evidence is critically relevant to what has become the central issue in

this case: whether Mukhtar Ablyazov or Gennady Petelin funded the defendants’ U.S.

investments. But prior to August 2018, when Petelin produced fraudulent, alternative versions of

transaction documents previously obtained from Frank Monstrey, the Kazakh Entities had no

particular reason to pursue evidence from SMP Partners. It would have been cumulative of the

evidence produced by Monstrey. It was only in August 2018, with the introduction of Petelin’s

fraudulent documents, that it became important to corroborate which set of documents was real.

        Once the relevance of the SMP Partners evidence became apparent, the Kazakh Entities

tried to obtain it.

        . We asked Ablyazov about the entities maintained by SMP Partners, but he denied

knowing about them. The Kazakh Entities entered into an agreement that required Frank

Monstrey to request records from SMP Partners, which he did, but we received nothing back.




        The Kazakh Entities produced the SMP Partners documents to defendants




                       The Kazakh Entities did not fail to produce timely discovery, they timely

supplemented their existing discovery responses as required by the Federal Rules. And in any

event, allowing the SMP Partners evidence to be used for discovery purposes works no undue



                                                1
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 4 of 28




prejudice to the defendants, whereas precluding highly relevant evidence will obscure the truth by

allowing the defendants to adhere to a demonstrably false narrative.
                                 RELEVANT BACKGROUND
       In the defendants’ telling, the Kazakh Entities have known for years that SMP Partners

had evidence relevant to this case, failed to pursue that discovery,

                                                                  and then reviewed that evidence

to ensure that it was helpful before choosing to produce it to the defendants.

       Every part of this story is wrong. For purposes of this case, the Kazakh Entities had not

heard of SMP Partners until March 2018, and had no reason to believe that it was a source of

important evidence – as opposed to one amongst literally thousands of sources of potentially

relevant information in this far-reaching case – until shortly before Gennady Petelin’s deposition

in August 2018. The Kazakh Entities then diligently pursued the SMP Partners evidence and

produced it
       A.      The Kazakh Entities Did Not Know About SMP Partners Until March 2018.
       The Kazakh Entities obtained and produced several years ago documents from the files of

Eesh Aggarwal, a Dubai-based financial services provider who was responsible for overseeing

accounts at FBME Bank. As with the SMP Partners documents, the Aggarwal evidence was

originally obtained by Kazakh law enforcement through a Mutual Legal Assistance Treaty

request to the United Arab Emirates, and then shared with BTA Bank as a recognized victim of

crime under Kazakh law. See Declaration of Matthew L. Schwartz (“Decl.”) ¶ 3.

       The Aggarwal evidence showed that the funds ultimately invested by the defendants in the

United States came, indirectly, from an entity called Northern Seas Waterage (“NSW”). NSW

was a shell company administered by Ilyas Khrapunov, but owned on paper by Gennady Petelin,

which maintained an account at FBME. NSW received approximately $440 million from two

other entities, known as Claremont and Sartfield, which banked at ING Bank. At the time, the



                                                  2
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 5 of 28




Kazakh Entities did not know what Claremont and Sartfield were, or who owned them. Decl. ¶ 4.

To advance their investigation, the Kazakh Entities requested on July 25, 2017 that this Court

issue an amended Hague request to the United Kingdom for, among other things, documents from

ING Bank. [ECF No. 364 & Ex. 3].

       On January 11, 2018, the High Court of Justice, Queens Bench Division, pursuant to this

Court’s Hague request, ordered ING Bank to disclose records relating to Claremont, Sartfield,

and related companies and individuals. See Decl. Ex. 1 at 3. In late March 2018, the Kazakh

Entities finally received a response to the Hague request. The responsive records included

internal ING documents showing that Frank Monstrey was the beneficial owner of Claremont and

Sartfield; before that time, we had no idea that Monstrey was critical to the funding chain linking

the Kazakh Entities’ stolen money to the defendants’ U.S. investments. Decl. ¶ 5. The ING

records also included information that Claremont and Sartfield were administered by an Isle of

Man-based corporate services provider known as SMP Partners. See generally Decl. Ex. 1.

Before that, the Kazakh Entities had no idea that SMP Partners had potentially relevant evidence

to the claims and defenses in this action. Decl. ¶ 11.

       Shortly after receiving the evidence tying Monstrey to the funds at issue in this case, on

March 26, 2018, the Kazakh Entities for the first time tried to contact Monstrey to obtain

information from him relevant to this case. Decl. Ex. 2. At the time, neither U.S. counsel nor

BTA itself had access to Monstrey’s confidential U.K. witness statements, in deference to the

U.K. court’s confidentiality club. Decl. Exs. 3 & 4. As a result, U.S. counsel requested

throughout March and April that Monstrey consent to share his witness statements with us, but he

refused to do so. Decl. Exs. 3 & 5. Monstrey finally allowed U.S. counsel to review the witness

statements in May 2018, but he refused to allow BTA to possess or use his statements in this




                                                  3
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 6 of 28




action throughout June and into July. 1 Decl. Exs. 7, 8, & 9. It was not until this Court ordered

Monstrey’s deposition to go forward – and with the help of direct communications between BTA

Bank and Monstrey himself, Decl. Ex. 10 – that Monstrey on or about July 12 finally gave U.S.

counsel copies of his witness statements and permission to disclose them. Decl. Exs. 11 & 12.

The witness statements were then immediately produced to the defendants. Decl. ¶ 9.

       Meanwhile, it was the March 2018 revelation that Monstrey was integral to the flow of

funds in this case that led, in part, to the Kazakh Entities’ May 2018 application to the Court to

extend fact discovery and for leave to depose Monstrey. [See ECF No. 639 at 2-3.]2 The Court

granted that request. Monstrey’s documents and testimony helps demonstrate how he at least

nominally acquired an investment in a company known as Zhaikmunai (now known as Nostrum

Oil & Gas) with money stolen from the Kazakh Entities. Monstrey and Ablyazov, with Ilyas

Khrapunov’s help, then monetized that asset in a complex transaction meant to evade the U.K.

freezing orders by funding NSW and, ultimately, Triadou’s U.S. investments. SMP Partners was

the corporate services provider for many of the entities involved in these transactions.

       Following his deposition, the defendants requested that Monstrey search for and produce




                                                  4
      Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 7 of 28




additional documents. The Kazakh Entities immediately requested that Monstrey do so, under the

terms of the initial settlement agreement, and followed up repeatedly. Decl. Exs. 14 & 15. 3

(Monstrey produced those documents in late 2018, prior to his second deposition. Decl. ¶ 10.)
        B.       The SMP Partners Evidence Only Became Non-Cumulative in August 2018.
        The documents Monstrey produced show how Ablyazov directed Monstrey to repay

money to NSW rather than back to BTA Bank. SMP Partners appears on these documents as the

corporate services provider facilitating the transactions, but there was nothing at the time that

indicated that SMP Partners possessed any non-cumulative evidence – that is, evidence other than

copies of the same documents Monstrey had already produced. Moreover, the Kazakh Entities

were mindful that in extending discovery and allowing Monstrey’s deposition, the Court had at

the same time refused to allow the deposition of Alexander Udovenko, who ran a different

corporate services provider involved in the defendants’ scheme. [ECF No. 773 at 7-9.] Unlike

SMP Partners, which is located in the Isle of Man, Udovenko lives in the United States and could

have been efficiently and cost-effectively deposed, but the Court precluded it. Consistent with

that ruling and the Federal Rules’ mandate “to secure the just, speedy, and inexpensive

determination of every action and proceeding,” Fed. R. Civ. P. 1, the Kazakh Entities did not

pursue what appeared to be needless discovery from SMP Partners at that time. Decl. ¶ 12.

        That all changed in August 2018. After months of delay, an order compelling him to

produce documents, [ECF Nos. 749, 767 & 803], and further delay as an unidentified

intermediary fetched them from Russia, [ECF No. 799 at 2], on August 10, 2018, Gennady

Petelin produced his own documents. Among them were versions of some of the same transaction

documents that Monstrey had produced. Petelin’s documents were largely (and in some cases


3
         To the extent that Triadou insinuates that it ever requested that the Kazakh Entities or Monstrey procure
documents from SMP Partners, that is incorrect. E.g., Br. at 6, 11-12, Triadou’s request was always that Monstrey
search for and produce documents in his possession. [See ECF No. 1080-12 (August 11, 2018 Hassid email).]
Certainly, if Triadou knew that SMP Partners possessed relevant information that it wanted in August 2018, it could
have pursued that discovery itself as easily as the Kazakh Entities.


                                                         5
      Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 8 of 28




literally) identical to Monstrey’s, except they replaced Ablyazov’s name and signature with

Petelin’s. Decl. Ex. 16. Later in August, Petelin testified that he and not Ablyazov funded NSW,

and that his versions of the documents were the genuine ones. See Decl. Ex. 17 at 108-14. (Later,

while disclaiming any knowledge of the entities or transactions involved, Ablyazov testified that

Monstrey’s documents were forged. See Decl. Ex. 18 at Day 1: 168-69, Day 2: 126. A

distinguished handwriting expert disagrees.)

        It was only then, in late August 2018, that it became clear that the defendants intended to

challenge the authenticity of Monstrey’s documents and at the same time present their own fake

versions. At that point, SMP Partners stopped being one among many sources of potentially

relevant evidence and became an independent document custodian that could corroborate whose

version of events was real and whose was made up. Just days after this crucial moment in the

case, however, discovery closed for all but a few discrete purposes.
        C.       The Kazakh Entities Pursued Evidence from SMP Partners Diligently.
        From the moment they understood Petelin and the defendants’ position, the Kazakh

Entities sought to obtain records directly from SMP Partners that would corroborate Monstrey’s

version of the facts. This was no simple task. SMP Partners is a non-party located in the Isle of

Man, an offshore jurisdiction known for its privacy protections. Decl. ¶ 11. SMP Partners had

also – assuming Monstrey was right – worked directly for Ablyazov, meaning that SMP Partners

had a vested interest in not providing relevant information lest it be sucked into a global money

laundering investigation. And even if the defendants’ version of events was correct – which we

knew was not the case – SMP Partners would have a potential bias in favor of its client Petelin. 4


4
         Indeed, by Triadou’s logic, Ablyazov and/or Petelin had an obligation to procure documents from SMP
Partners because they could have gotten their own client files upon request. See Br. at 22-23 (arguing that BTA had
“control” over documents in Kazakh law enforcement’s possession by virtue of its rights as a victim of a crime,
which permitted it to request documents). Similarly, one would have expected Ilyas Khrapunov to produce
documents from SMP Partners if he were participating in discovery honestly. Ilyas personally signed as a witness
both versions of the deal documents relating to funding NSW: the true versions signed by Ablyazov, and the fake
back-dated versions signed by Petelin. Decl. Exs. 19 & 33.


                                                         6
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 9 of 28




        The Kazakh Entities nevertheless pursued the evidence from SMP Partners, starting with

the most efficient options.

                                                                                                            The

Kazakh Entities were prepared to ask Ablyazov to do the same, but he denied having any

knowledge about the entities administered by SMP Partners. Decl. ¶ 14. [See also ECF No. 1101

at 10-12 (the Court, noting Ablyazov’s implausibly convenient lack of memory)].

        The Kazakh Entities also drafted a request to SMP Partners on behalf of Monstrey, and

asked him to send it as a current client of SMP.

                                                            Decl. Ex. 20. Accordingly, on or about

November 22, 2018, Monstrey requested that SMP Partners provide him various documents,

including some of the ones that Petelin had falsified. Decl. Ex. 21. There was no response. 5

        The Kazakh Entities also prepared a draft Hague request and asked the defendants to

consent to the submission of that request to the Court, but they declined. Br. at 16 n.12.
        D.       The Kazakh Entities Finally Obtained, and Produced, the SMP Partners
                 Evidence in Early 2019.




5
         Although relations with Monstrey have deteriorated since November, counsel for the Kazakh Entities spoke
with counsel for Monstrey on July 15, 2019, to confirm that Monstrey had never received documents in response to
this request. Decl. ¶ 15.


                                                        7
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 10 of 28




                                                                                         The Kazakh Entities

produced the documents to defendants on April 2, 2019. 6 Decl. ¶ 24.
         E.       The SMP Partners Evidence Directly Contradicts the Core Defense Theory,
                  Demonstrates the Perjury of Defense Witnesses, and Provides Information
                  Critical to the Fact Finder.
         Triadou clearly appreciates that the records from SMP Partners are devastating to the

defense case. As the Kazakh Entities expected (and therefore did not see a need earlier on to

pursue), SMP Partners produced some of the same records that Monstrey had, corroborating his



6
         Triadou complains about the volume of documents, noting that the Kazakh Entities produced 22,000
documents                         . The Kazakh Entities would be happy to do a further responsiveness review to limit
the number of documents at issue, but Triadou seems to object to that, noting that there may be “useful” documents
to the defense, as well. Br. at 16.


                                                          8
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 11 of 28




version of events and providing compelling proof that the alternative versions produced by

Petelin are fake. But SMP Partners also produced evidence that the Kazakh Entities had no idea

existed, and which further underscores the falsity of the defense narrative.




       F.      Triadou’s Counter-Narrative Is Factually Wrong: The Kazakh Entities Did
               Not Know About SMP Partners in 2017, Produced Everything from SMP
               Partners, and
       The chronology above is what actually happened, and demonstrates how the Kazakh

Entities came to obtain critically important documents that effectively prove who really was

responsible for funding NSW, and thus the U.S. investments at issue in this case. Drawing

unsupported and incorrect inferences, Triadou’s argument relies on the false premise that the

Kazakh Entities knew about SMP Partners in May 2017, when Monstrey submitted a witness

statement in the U.K. High Court that mentioned SMP Partners. See Br. at 3. In Triadou’s

imagination, the Kazakh Entities then willfully failed to pursue this critical evidence for two

years as part of some unexplainable strategic gambit, and then

                                  got a sneak peek at what they contained, and then selectively

produced them to the defendants. This story is totally wrong.

       First, as set out above, both the Kazakh Entities themselves and their U.S. counsel did not

have access to Monstrey’s witness statements until May 2018, and the information in them –

while known to U.K. counsel – was entirely hidden for purposes of this action. Decl. ¶¶ 6-7. Just


                                                 9
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 12 of 28




as the confidentiality order here restricts the use of confidential information to this case, [ECF

No. 253], the U.K. proceedings have an even more stringent “confidentiality club” that, as we

have discussed before, Decl. Ex. 24 ¶ 31 (Almaty-BTA0166258 at 13-19), rendered much of the

evidence there effectively attorneys’-eyes-only and usable only within the confines of the High

Court litigation. Decl. ¶ 6. As the chronology and evidence cited above makes crystal clear, BTA

and its U.S. counsel did not have access to Monstrey’s witness statements until he finally gave us

permission to see them in May 2018 (at which point U.S. counsel was already generally aware of

the existence, but not the importance, of SMP Partners via the ING Bank evidence described

above), and to possess them in July 2018.

       Second,




       Third, and relatedly, Triadou worries that it does not have the complete production

                 The reality is that the defendants have the entire             production. Decl. ¶

25. Last week, the Kazakh Entities provided the defendants additional metadata that should

assuage their concerns. Decl. ¶ 26.
                                            ARGUMENT
       The Court should deny Triadou’s motion. The SMP Partners evidence was not produced

late; it was produced immediately after the Kazakh Entities obtained it. The Kazakh Entities

therefore did not “delay” in producing it or otherwise engage in conduct that could give rise to

preclusion under Rule 37. And even if they did, any such failure was both “harmless” and


                                                 10
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 13 of 28




“substantially justified,” as Rule 37 contemplates. To the extent that the Court looks to the test for

reopening discovery, as it has in other recent decisions that permitted “late” disclosures by both

Triadou and the Kazakh Entities, it is obvious that the relevant considerations likewise weigh in

favor of permitting a fact-finder to hear this critical evidence. And if nothing else, there is

absolutely no basis on which to preclude the evidence for impeachment and in expert opinions.
I.       The SMP Partners Evidence Should Not Be Precluded Under Rule 37(c)(1).
         Triadou’s entire legal theory – that the Kazakh Entities violated Rule 37(c)(1) by

disclosing the SMP Partners evidence after the close of discovery, see Br. at 9-10 – is misguided

because the Kazakh Entities could not have disclosed evidence that was not in their possession

any sooner than they did.7 To the contrary, the Kazakh Entities produced the SMP Partners

evidence promptly after obtaining it. Far from being sanctionable, the Kazakh Entities were

required to supplement their prior productions with the SMP Partners evidence because it is

responsive to the defendants’ document requests. Moreover, the timing and manner of the Kazakh

Entities’ production was both harmless and substantially justified.
         A.       Legal Standard
         Under Rule 37(c)(1), “[i]f a party fails to provide information . . . as required by Rule

26(a) or (e), the party is not allowed to use that information . . . to supply evidence on a motion,

at a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Rule 26(a)

in turn provides that a party must disclose documents that the “party has in its possession,

custody, or control and may use to support its claims or defenses, unless the use would be solely

for impeachment.” Fed. R. Civ. P. 26(a)(1)(A)(ii). And Rule 26(e) in relevant part requires a

party to supplement “in a timely manner” its Rule 26(a) disclosures, its interrogatory responses,

responses to requests for production, and responses to requests for admission. Fed. R. Civ. P.


7
         Triadou also invokes the Court’s inherent authority, see Br. at 24, but that argument fails for the same
reasons that Rule 37 is inapplicable. Moreover, sanctions under the Court’s inherent authority require wilfullness or
bad faith, which is totally lacking here.


                                                          11
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 14 of 28




26(e)(1)(A). Taken together, Rule 37(c)(1) provides that a party may not rely on evidence (other

than impeachment evidence) in its possession, custody, or control that it fails to timely disclose,

unless that failure is harmless or substantially justified.

        As the Court recently noted when sanctioning Ablyazov, when determining whether to

employ the drastic sanction of precluding a party from using evidence it failed to disclose,
        courts consider among the following non-exhaustive factors: “(1) the party’s
        explanation for the failure to comply with the discovery rules; (2) the
        importance of the precluded evidence; (3) the prejudice suffered by the
        opposing party as a result of having to prepare to address the new evidence;
        and (4) the possibility of a continuance.”

[ECF No. 1101 at 13 (citing Excellent Home Care Servs., LLC v. FGA, Inc., No. 13 CV 5390

(ILG)(CLP), 2018 WL 4782340, at *2 (E.D.N.Y. Sept. 4, 2018).]
        B.      The Kazakh Entities Did Not Fail to Produce Discovery.
        Triadou’s argument fails to grapple with the actual rule; it simply assumes that the

Kazakh Entities’ production of materials they received after the discovery deadline was in

violation of the disclosure rules. See Br. at 9-10 (arguing that the late disclosure in violation of

Rule 26(a) and (e) was not substantially justified or harmless).




                Indeed, once the Kazakh Entities had the evidence, they were required under Rule

26(e) to produce it to supplement prior responses to the defendants’ document requests. For

example, Triadou has at various times requested “all” documents in the Kazakh Entities’

possession “concerning” Gennady Petelin, Decl. Ex. 27 at 3, Northern Seas Waterage and

Sartfield, id. Ex. 26 at 6-7, and the allegations in the crossclaims that “enormous loans to

valueless entities owned by Ablyazov” were “never repaid,” id. Ex. 25 at 7. The SMP Partners

documents are responsive to each of these outstanding requests for production.

        The law is clear that Rule 37(c)(1) is inapplicable when a party produces newly-acquired


                                                   12
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 15 of 28




documents to supplement its prior disclosures. See Humane Soc’y of U.S. v. Nat’l Union Fire Ins.

Co. of Pittsburgh, Pa., Civil Action No. DKC 13-1822, 2016 WL 3668028, at *7 (D. Md. July

11, 2016) (“Failure to supplement with newly-obtained relevant information subjects a party to

sanctions under Rule 37(c) . . . .” (emphasis added)). 8 This Court has recognized that principle in

this case, finding after Triadou issued post-discovery fact subpoenas for certain real estate

valuations that Triadou “did not violate Rule 37(c)(1) because it promptly supplemented the

disclosures it made pursuant to Rule 26(a) by serving the third-party subpoenas shortly after its

expert advised that he would need [them].” [ECF No. 929 at 4.] In that case, Triadou waited a full

month before producing the documents it received, and only after the Kazakh Entities

complained. [ECF No. 929 at 4.] Still, the Court held that Triadou had acted “promptly.”

         Unlike in the cases cited by Triadou, the Kazakh Entities did not sit on relevant discovery

materials in their possession only to strategically disclose it to prejudice the defendants. Triadou

repeatedly cites In re General Motors LLC Ignition Switch Litigation, for example. See Br. at 12-

14, 18-19 (citing No. 14-MD-2543 (JMF), 2017 WL 2880882 (S.D.N.Y. July 5, 2017)). There,

the sanctioned party, “Ward,” sought and obtained information after the close of discovery “and

just before the depositions” of the other side’s experts. 2017 WL 2880882, at *2. Ward then used

the information to prepare for the expert deposition without disclosing it to the opposing party,

and continued to gather more, similar evidence. Id. It was only when the parties exchanged trial

exhibits that Ward finally provided the new material – and “only a subset of the overall material.”

Id. As the court noted, the material Ward obtained “was plainly within the scope of” the other

side’s discovery requests “and was subject to prompt disclosure under Rule 26.” Id.


8
          Triadou itself agrees. For example, in recent discussions about the overlap in discovery between this action
and the related Sater action, Triadou made clear that it did not wish for discovery in the Sater action to be used as a
back-door to reopen discovery in this case. The Kazakh Entities agreed, but noted their obligation to supplement
prior discovery responses and asked Triadou if it would consent to relieve the Kazakh Entities of that requirement as
it related to evidence gathered in discovery in the Sater case. Triadou refused. See Decl. Ex. 28.



                                                          13
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 16 of 28




       The circumstances here bear no resemblance to those in General Motors. The Kazakh

Entities did not sit on the documents; they produced them immediately upon possessing them and

receiving permission to disclose them. Moreover, the Kazakh Entities did not make use of the

SMP Partners evidence prior to producing it, and derived no strategic advantage from its “late”

production. The need for the documents also did not arise until late, after months of delay by

Petelin when he finally produced an alternative version of the Monstrey records.
       C.      Triadou’s Attempts to Charge the Kazakh Entities with Knowledge They Did
               Not Have, and Control over Documents They Did Not Possess, Should Be
               Rejected.
       Triadou makes three arguments to try to overcome the reality that the Kazakh Entities did

not have the SMP Partners documents, none of which is convincing. First,



                                                     .




                                                14
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 17 of 28




        Second, and relatedly, Triadou argues that the Kazakh Entities actually did have

“possession, custody, or control” of the SMP Partners evidence

                                                                       . See Br. at 22-23 (arguing that

the Kazakh Entities had “control” over documents in the Kazakh government’s possession by

virtue of its rights as a victim of a crime). Triadou’s own cases refute this argument, because they

recognize that in order to be charged with “control” over documents held by a third party, a party

must have “the legal right . . . to obtain documents from” that source “upon demand.” Id. at 22

(quoting M.L.C., Inc. v. N. Am. Philips Corp., 109 F.R.D. 134, 136 (S.D.N.Y. 1986))



                                                                        Kazakh law provides – like

U.S. law – that data from criminal investigations “cannot be disclosed. They may be made public

only with the permission of the procurator in the extent to which it will be recognized that

possible, if it is not contrary to the interests of the investigation and does not infringe the rights

and legitimate interests of others.” Kazakhstan Crim. P. Code, Art. 201(1), available at

http://adilet.zan.kz/eng/docs/K1400000231. In exactly the same way, law enforcement authorities

in the United States often help victims of crime by providing access to information or evidence,

but only insofar as doing so does not undermine their own investigation – in the sole discretion of

law enforcement, of course. See 18 U.S.C. § 3771; 34 U.S.C. § 20141 (2019); see also

https://www.fbi.gov/resources/victim-services/rights-of-federal-crime-victims.

        Third, Triadou accuses the Kazakh Entities of failing to pursue evidence from SMP

Partners with reasonable diligence. Br. at 5-7, 11-13. Indeed, Triadou repeatedly faults the

Kazakh Entities for failing to take any steps to obtain documents from SMP Partners, or to obtain

the additional documents requested by Triadou. As set out above, neither of these things is true.

Triadou’s version of events depends on charging the Kazakh Entities with knowledge of the


                                                   15
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 18 of 28




existence and importance of SMP Partners in mid-2017, when Monstrey submitted a sealed

witness statement in the U.K. proceedings.

       Even if the Kazakh Entities did lack diligence in pursuing evidence from SMP Partners,

moreover, that has nothing to do with Rule 37(c)(1). Under that Rule, a party can only be

sanctioned with preclusion if it possessed or controlled evidence and failed to produce it.
       D.      The Kazakh Entities’ Production of Highly Relevant Evidence Obtained
               After the Close of Discovery Was Substantially Justified and Harmless.
       Even if the Court were to find that the Kazakh Entities had somehow failed in their

discovery obligations with respect to the SMP Partners evidence, the evidence should still not be

precluded because any such failure “was substantially justified [and] harmless,” Fed. R. Civ. P.

37(c)(1). Under the four-factor test identified above, each factor weighs in favor of allowing the

SMP Partners evidence.
               1.      The Kazakh Entities Have Provided a Compelling Explanation for the
                       Timing of Their Disclosure.
       As set out above, the Kazakh Entities had no reason to pursue discovery from SMP

Partners prior to August 2018, when Petelin produced his alternative set of documents. After

August 2018, the Kazakh Entities exercised reasonable and appropriate diligence to obtain

documents from SMP Partners and produced them promptly once they were obtained. This is not

a situation where the Kazakh Entities derived any strategic advantage from not obtaining the

documents sooner. To the contrary, they were at a strategic disadvantage, because they missed the

opportunity to confront Petelin and the defendants about them.

       Triadou’s argument that the Kazakh Entities knew about SMP Partners in mid-2017 and

should have pursued discovery from the Isle of Man far sooner is misguided. The Kazakh Entities

did not actually know about SMP Partners at all until March 2018, seeking discovery from SMP

Partners to obtain evidence that Monstrey had already provided – when there was no reason to

believe the authenticity of documents he produced would be questioned – would have been



                                                 16
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 19 of 28




“unreasonably cumulative or duplicative.” Fed. R. Civ. P. 26(b)(2)(C)(i). Monstrey, in other

words, was the “source [of the evidence] that is more convenient, less burdensome, or less

expensive,” when the alternative was to pursue burdensome and uncertain discovery from the Isle

of Man. Id.

       Triadou also faults the Kazakh Entities for not pursuing a Hague request to the Isle of

Man. But the reality is that fact discovery closed within ten days of the time that the Kazakh

Entities learned the significance of the SMP Partners evidence. At that point, Triadou surely

would have objected to a Hague request, consistent with its previous objections to additional

discovery. The Kazakh Entities – mindful of the fact that the Court had already refused to allow

the deposition of Udovenko, another corporate services provider – decided not to burden the

Court with additional motion practice over disputed discovery, and instead continued to pursue

the evidence through informal means, particularly Monstrey. Decl. ¶¶ 13-16. The Kazakh Entities

also tried to obtain consent from Petelin and Ablyazov for SMP Partners to disclose information

from their client files, but Petelin refused to do so and Ablyazov claimed not to know anything

about the entities administered by SMP Partners. Supra Section C.

       Accordingly, the Kazakh Entities’ actions are aligned with those of litigants where courts

have been satisfied that the producing parties acted diligently. For example, in Sealed Plaintiff

No. 1 v. Sealed Defendant No. 1, after the discovery deadline, the plaintiffs sought a sixty-day

extension to make a disclosure they did not know was necessary until the deposition of a witness

about a month before the close of discovery. 221 F.R.D. 367, 368 (N.D.N.Y. 2004). The court

had previously suggested that this witness be deposed earlier in discovery; however, the parties

proceeded with their own plans. The magistrate judge initially precluded the plaintiffs’

disclosures in part because it found the “plaintiffs could have completed the deposition earlier

and therefore was [sic] not diligent in efforts to complete discovery.” Id. at 369. The district court

held the magistrate judge clearly erred in administering that sanction. Id. Even though the


                                                 17
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 20 of 28




plaintiffs could have theoretically obtained the evidence sooner, they did not know the

information was necessary until after the witness was deposed. See id. (distinguishing the facts at

hand where “the need for an additional expert arose after the deposition of a witness, not, as was

the case in Softel, Inc., because of a fee dispute with a former expert”).

       As this Court’s has observed, the Kazakh Entities’ diligence in seeking relevant discovery

cannot reasonably be questioned. [See ECF No. 1101 at 20 (“Having closely supervised this case

for over two years, this Court is familiar with the complex investigation by Plaintiffs to locate

assets and trace those assets through multiple shell corporations across the globe back to BTA

Bank and the City of Almaty. The Court is also familiar with, and has commented on, Plaintiffs’

diligence in pursuing discovery.”).]
               2.      The SMP Documents Are Directly Relevant to the Kazakh Entities’
                       Claims and Defendants’ Defense.
       The second factor – the importance of the evidence – weighs strongly in favor of inclusion

and, on these facts, predominates over the other factors. The core contention in this case is that

the money invested on Triadou’s behalf in the United States was stolen from the Kazakh Entities.

The defense is that the funds came from Petelin’s vast personal wealth. There is no dispute that

the actual flow of funds into the United States goes back to NSW, and to Claremont and Sartfield

before that.

       Monstrey produced documents showing that Ablyazov controlled the relevant entities,

demanded the relevant payments, and signed the relevant documents. The defendants claim that

Petelin controls the entities and signed the documents. Both versions of the documents are

counter-signed by Ilyas Khrapunov (who conveniently acted as intermediary/translator between

Petelin and his counsel). Until Petelin produced his versions, there was no documentary support

for the defendants’ narrative; his documents are therefore integral to the defense.

       Given these competing sets of documents, the evidence                           could not be



                                                  18
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 21 of 28




more important. As the corporate services provider involved in these transactions, SMP received

those documents at the time the transactions were executed. Thus, the documents are relevant to

both to tracing the stolen funds and to debunking Petelin’s narrative.

       Triadou cannot contest the relevance of the SMP Partners documents, but asks rhetorically

if the documents are so important, why didn’t the Kazakh Entities try harder to get them? The

answer, as set forth above, is that their importance was not apparent until ten days before the

discovery cutoff, and, once it became apparent, the Kazakh Entities did try to get them, but were

unsuccessful until earlier this year, at which point they were produced immediately. (In an

impressive act of sophistry, Triadou later argues that the documents are too important to permit.

See Br. at 18).

       Triadou also argues that the “importance” of the documents is undermined by Monstrey’s

testimony                                                                              Br. at 14-15.

This, however, is not an argument about the documents’ importance, it is an argument about the

weight that a fact-finder should afford them or, at most, an argument about whether the

documents should be admissible at trial. Triadou will be free to call the documents into question

using Monstrey’s prior testimony if it chooses to persist in advancing a false narrative, but this is

no reason to preclude the documents as unimportant under Rule 37. (



                                                                 ).

       Finally. Triadou questions the importance of the documents because “Triadou has no way

to confirm whether Almaty/BTA produced everything” Kazakhstan received

                  .

                                                                                                  to

                                                  . Decl. Ex. 29.




                                                 19
     Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 22 of 28



                  3.       Triadou Will Not Suffer Any Undue Prejudice.
         Triadou will also not suffer any undue prejudice as a result of allowing the SMP Partners

evidence. Triadou’s argument to the contrary turns on the false notion that it will have to re-

depose every important witness in light of this evidence. See Br. at 16-17. It is not true as a

general matter that fairness demands that every witness can be confronted with every shred of

paper. And Triadou’s arguments rings especially hollow here, where the relevant witnesses

actually did have an opportunity to testify about the documents. And to the extent that Triadou

has a legitimate need for some additional discovery, there is time enough for that – Triadou itself

recently told the Court that it is premature to even think about setting a summary judgment

schedule. [ECF No. 1098 at 3.]

         Triadou has already had the SMP Partners records for over three months. It has seen how

the Kazakh Entities intend to use the evidence in support of their expert reports. And it even

admits that there is possibly useful evidence in the SMP Partners documents for its own defense.

See Br. at 16. These facts weigh against any finding of prejudice.

         Triadou complains that it has had no opportunity to depose anyone from SMP Partners, id.

at 16, but it had the same opportunity as the Kazakh Entities to do so. It is not clear what

questions Triadou seeks to put to SMP Partners, other than to authenticate the documents. See Br.

at 16. To the extent that the authenticity of the documents is in question, Triadou has every right

to cross-examine a document custodian who will introduce the evidence. 9 See generally ECF

1101 (allowing amended disclosures and further depositions).

         Triadou also argues it would be prejudiced by the need to take continued depositions of

Ilyas, Ablyazov, Monstrey, and Petelin, resulting in an extensive delay. See Br. at 17. But Ilyas,

Ablyazov, and Petelin already testified regarding SMP Partners and either completely disclaimed


9
         To the extent the Court deems it necessary, Triadou is free to depose a witness on the authenticity of the
SMP Partners documents. The Kazakh Entities expect that such witnesses will be in New York for the evidentiary
hearing scheduled for September 24, 2019.


                                                         20
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 23 of 28




any knowledge of it (Ilyas and Ablyazov)

          Decl. Ex. 18 at Day 1: 168–69, Day 2: 126.; Decl. Ex. 17 at 108–14. Ablyazov testified

that the documents provided by Monstrey – which are the same as the SMP Partners evidence –

were fake. Decl. Ex. 18 at Day 1: 168-69; Day 2: 126. It is not clear what else those witnesses

need to be deposed on, other than to be given an opportunity to come up with some story

explaining why SMP Partners only has the supposedly forged version of the documents, and

doesn’t have a shred of correspondence with Petelin, who the defendants claim was SMP’s real

customer. If Ablyazov, Ilyas, or Petelin wish to tell that story, they are welcome to do so at trial.

Monstrey, meanwhile, produced and testified about his version of the documents, which are the

same as the ones SMP Partners possessed. Compare Decl. Ex. 30, with Decl. Ex. 31.

       Lastly, Triadou complains that it did not have the full picture of the asset tracing until

recently, whereas the Kazakh Entities “had the information in June 2017 but did not leak it out

until” later. Br. at 17 n.13. As set out above, the notion that the Kazakh Entities had for any

relevant purpose knowledge of Monstrey’s story in June 2017 is undisputedly factually wrong.

Triadou, meanwhile, has presumably known all along where it got its money from, and

understandably did not pursue discovery of the truth.

       This point cannot be stressed enough: any claim of prejudice is entirely undermined by

the fact that the defendants uniquely had knowledge of how the U.S. investments were funded,

and have worked diligently in this litigation to obscure the truth. Ilyas Khrapunov knew about

SMP Partners – he signed some of the relevant documents – but produced nothing and failed to

identify SMP Partners as a source of potentially relevant information. Triadou has claimed for

years that all of its investments were funded by its single investor, Petelin, who allegedly was

SMP Partners’ client. Decl. Ex. 32 at 7-9.
               4.      To the Extent One Is Needed, Triadou May Obtain A Continuance
       As set forth above, no additional discovery should be necessary because each of the


                                                  21
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 24 of 28




relevant witnesses has had an opportunity to testify about the relevant transactions. To the extent

Triadou absolutely needs to depose a document custodian, that can be accomplished within the

existing schedule. Even if Petelin needs to be re-deposed and confronted with the SMP Partners

evidence, that can presumably be accomplished in late September when he will be in New York

for the sanctions hearing anyway. Triadou’s scenario of discovery being “extended into 2020 and

beyond” is simply not realistic. Br. at 17.

       As this Court recently held, “Preclusion of discovery is a drastic remedy that should be

used only in cases where a different remedy cannot be crafted to minimize any prejudice to the

party opposing discovery.” See ECF 929 at 8 (citing See, e.g., Torres v. Dematteo Salvage Co.,

Inc., No. 14-cv-774 (ADS) (AKT), 2016 WL 845326, at *6 (E.D.N.Y. Mar. 2, 2016))
               5.
       Triadou adds to the four factors courts look to under Rule 37 a fifth:

                                                                  . See Br. at 19-23.

Unsurprisingly, this section of Triadou’s argument is unsupported by a single legal citation, other

than its claim – debunked above, see Section I.C. –



       This aspect of Triadou’s argument is supported entirely by inference and innuendo. For

example, Triadou writes, “



                                                                                        Br. at 19-

20. But actually, it was coincidental.




Indeed, the Kazakh Entities were precluded by this Court’s confidentiality order from sharing


                                                22
    Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 25 of 28




Petelin’s forged versions of the documents

                                                        . Decl. ¶ 19.

        At base, Triadou imagines a relationship between Kazakh law enforcement and the

Plaintiffs here that does not exist. Rather, the relationship is akin to the one that exists in every

case – in the U.S. as elsewhere – between victims and law enforcement. The victims provide

information to law enforcement, who acts upon it. Law enforcement may provide some

information or evidence to the victim, so long as it does not interfere with its investigation. The

victims may pursue their own civil claims and therefore to some extent investigate in parallel

with law enforcement, but the two are decidedly separate. In that regard, Triadou complains that

Kazakh prosecutors denied its request for the signed minutes and videotape of interview of two

witnesses. But it is not surprising that law enforcement has given permission for BTA to access

documentary evidence, but not finalized witness statements. Prosecutors in the U.S. routinely do

the same, for example intervening in civil litigation to stay depositions of prosecution witnesses

even while they permit document discovery. See, e.g., Sec. & Exch. Comm'n v. Blaszczak, No.

17-CV-3919 (AJN), 2018 WL 301091, at *1 (S.D.N.Y. Jan. 3, 2018).

        Courts in this district recognize that prosecutors and civil litigants pursuing similar aims

nonetheless are separate, such that evidence in one’s possession cannot be attributed to the other.

Even in cases where criminal prosecutors and civil regulatory enforcement authorities such as the

SEC pursue investigations hand-in-glove – exchanging documents with one another, interviewing

witnesses together, sharing work product and legal strategy, etc. – courts in this district have

repeatedly refused to blur the lines between them for discovery purposes. See United States v.

Blaszczak, 308 F. Supp. 3d 736, 741-42 (S.D.N.Y. 2018).

        There is no reason to hold the Kazakh Entities to a different standard.




                                                   23
       Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 26 of 28



II.      In the Alternative, the Court Should Permit the Kazakh Entities to Reopen
         Discovery for the Purposes of Producing the SMP Partners Evidence
         For largely the same reasons, if the Court looked to the six-factor test for reopening fact

discovery, the Court should likewise permit the “late” use of the SMP Partners documents. The

six-factor test, which this Court previously looked to when permitting Triadou’s late subpoenas

[ECF No. 929 at 6], examines:
         (1) [W]hether trial is imminent, (2) whether the request is opposed, (3) whether the
         non-moving party would be prejudiced, (4) whether the moving party was diligent
         in obtaining discovery within the guidelines established by the court, (5) the
         foreseeability of the need for additional discovery in light of the time allowed for
         discovery by the district court, and (6) the likelihood that the discovery will lead to
         relevant evidence.
Bakalar v. Vavra, 851 F. Supp. 2d 489, 493 (S.D.N.Y. 2011). Other than the second factor

(though we note that only one of the four defendants has opposed), each of these considerations

weigh strongly in favor of reopening discovery for the limited purpose of allowing the SMP

Partners documents. There is no trial date in this case, no schedule for summary judgment, and

Triadou has opposed even setting one. As set out above, the Kazakh Entities have been diligent in

pursuing the evidence, and Triadou will not suffer undue prejudice from its introduction. No or

minimal additional discovery is realistically entailed by the allowance of the SMP Partners

evidence and, most importantly, the evidence is highly – almost dispositively – relevant.
III.     At the Very Least, The SMP Partners Evidence May Be Used For Impeachment and
         Relied on by Experts.
         Separate and apart from its affirmative use, there is no basis on which to preclude the

SMP Partners documents as impeachment evidence or to prevent experts from relying on them.

         The Kazakh Entities had no obligation to produce impeachment evidence under Rule 26,

so cannot be sanctioned for failing to produce it under Rule 37. See Fed. R. Civ. P. 26(a)(1)(A) &

(a)(3)(A); see also Brannan v. Great Lakes Dredge & Dock Co., No. 96 CIV. 4142 (DC), 1998

WL 229521, at *1 (S.D.N.Y. May 7, 1998) (recognizing that impeachment evidence is not

subject to pre-trial disclosure). Triadou somehow interprets these rules and case law as only


                                                   24
      Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 27 of 28




applying to evidence a party created for the purpose of impeachment. See Br. at 25 n.17. This is

incorrect under the text of the federal rules, see, e.g., Fed. R. Civ. P. 26(a)(1)(A)(ii) (requiring

parties to produce documents “unless the use would be solely for impeachment”), and none of the

cases Triadou relies upon turn on when or why the impeachment evidence was created.

         Similarly, experts may properly rely on the SMP Partners evidence even if it is otherwise

inadmissible. “Under Rule 703 a district court may allow an expert to testify based on

inadmissible evidence . . . if the evidence . . . is ‘of a type reasonably relied upon by experts in the

particular field.’” In re Rezulin Prods. Liability Litig., 309 F. Supp. 2d 531, 561 (S.D.N.Y. 2004)

(quoting Fed. R. Evid. 703). There is no question that the documents in the SMP Partners

production are the kind of documents that are reasonably relied upon by the experts working in

this litigation. The production includes signatures that can be relied upon by handwriting experts,

and corporate documents that are frequently relied upon by accountants and financial experts.
IV.      In the Alternative, the Court Should Hold an Evidentiary Hearing
         Although Triadou has utterly failed to carry its burden of demonstrating that the Kazakh

Entities should be sanctioned, should the Court have any questions, they should be addressed at

an evidentiary hearing. See June 4, 2019 Hr’g Tr. at 6:4-7, 7:23-8:2 (Your Honor suggesting that

a hearing might be appropriate on this motion). At such a hearing, the Kazakh Entities will

present evidence confirming the chronology set forth above. 10
                                                 CONCLUSION
         For the reasons stated above, the Court should deny Triadou’s motion.




10
         If the Court determines to hold a hearing, the Kazakh Entities respectfully request that it be conducted on
September 24, 2019, alongside the hearing on the motion to sanction Gennady Petelin, because many of the same
issues and witnesses are involved. Moreover, if the Court determines that Petelin perjured himself and fabricated his
version of the documents, as we expect, that may weigh heavily in the Court’s consideration of this motion.


                                                         25
   Case 1:15-cv-05345-AJN-KHP Document 1118 Filed 07/18/19 Page 28 of 28



Dated:     New York, New York
           July 17, 2019


                                  Respectfully Submitted,

                                       /s/ Matthew L. Schwartz
                                     MATTHEW L. SCHWARTZ

                                  Matthew L. Schwartz
                                  BOIES SCHILLER FLEXNER LLP
                                  55 Hudson Yards
                                  New York, New York 10001
                                  Telephone: 212-446-2300
                                  Facsimile: 212-446-2350


                                  ATTORNEYS FOR PLAINTIFFS




                                    26
